United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1213
                                  ___________

Yvonne Jallow; Bret Rogers,            *
                                       *
            Appellants,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Board of Education of the              * District of Minnesota.
Minneapolis Public Schools,            *
Special School District #1,            *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: May 22, 2001
                              Filed: May 29, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Yvonne Jallow and Bret Rogers, both African Americans, brought a
discrimination action against their former employer, the Board of Education of
Minneapolis Public Schools, Special School District #1 (District). Both appeal from
the district court’s1 grant of summary judgment as to their reprisal claims; Rogers
appeals the court’s grant of summary judgment on his hostile-work-environment and

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
failure-to-accommodate claims; and Jallow challenges rulings which excluded certain
evidence during her jury trial.

      Upon de novo review, see Schuver v. MidAm. Energy Co., 154 F.3d 795, 799-
80 (8th Cir. 1998), we conclude the district court properly granted summary judgment
to District as to (1) plaintiffs’ reprisal claims, see Cossette v. Minn. Power & Light,
188 F.3d 964, 972 (8th Cir. 1999) (prima facie case of reprisal in Title VII claims);
Rothmeier v. Inv. Advisers, Inc., 85 F.3d 1328, 1338-39 (8th Cir. 1996) (Minnesota
Human Rights Act (MHRA) claims analyzed in accordance with federal precedent); (2)
Rogers’s hostile-work-environment claim, see 42 U.S.C. § 2000e-5(e)(1) (Title VII
charge shall be filed with Equal Employment Opportunity Commission within 300 days
after alleged unlawful employment practice); Minn. Stat. § 363.06, Subd. 3 (Supp.
2000) (requiring charges of discrimination under MHRA to be filed within one year of
alleged discrimination); Stuart v. Gen. Motors Corp., 217 F.3d 621, 630-31 (8th Cir.
2000) (exhaustion of administrative remedies under Title VII requires plaintiff to give
notice of claims in administrative complaint; plaintiff may seek relief for any
discrimination that grows out of, is like, or is reasonably related to substance of charge
allegations); and (3) Rogers’s failure-to-accommodate claim, see Wallin v. Minn. Dep’t
of Corr., 153 F.3d 681, 686 (8th Cir. 1998) (prima facie case under Americans with
Disabilities Act), cert. denied, 526 U.S. 1004 (1999). We further conclude the district
court did not clearly abuse its discretion in excluding certain evidence during Jallow’s
jury trial. See Stephens v. Rheem Mfg. Co., 220 F.3d 882, 885 (8th Cir. 2000)
(standard of review; clear abuse of discretion occurs only when excluded evidence is
so critical that there is no reasonable assurance that jury would have reached same
conclusion had evidence been admitted); Fed. R. Evid. 402 (irrelevant evidence is not
admissible), 802 (hearsay is not admissible).

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                           2–
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3–